Thomas, J.
The defendant was indicted in the circuit court of Butler county at its November term, 1889, *604for murder of the first degree, for the killing of A. L. Smith. A trial was had at the same term which resulted in his conviction of murder of the first degree, and he was sentenced to death. He obtained leave to file a bill of exceptions on or before the fourteenth day of December, 1889, but none was filed, and hence nothing is before us on. this appeal except the record proper. There is no assignment of error by defendant, and upon examination of the record we find no error. The judgment of the trial court is accordingly affirmed.
All of this division concur.